DETAILED ACTION
Claims 1, 3, 5-9, 16-17, 19, and 21-25 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment dated June 30, 2022 has been entered.  Claims 1, 3, 5-9, 16-17, 19, and 21-25 have been amended.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3, 5-9, 16-17, 19, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1, 3, 5-9, 16-17, 19, and 21-25, under Step 2A claims 1-9 and 16-25 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A voice shopping method, comprising the steps of: receiving a query instruction from a user by voice, and performing semantic recognition on the query instruction to determine one or more keywords of query content of the user; determining a search range of the keywords according to one or more shopping behavior records of the user; searching the keywords within the search range to obtain commodity information related to the query content, and performing voice output; and receiving an ordering instruction from the user by voice, and performing semantic recognition on the ordering instruction to determine whether an order is made, wherein determining the search range of the keywords comprises: performing semantic recognition on the query instruction to determine a shopping scene in which the user is situated, and determining the search range of the keywords according the shopping scene and shopping behavior records of the user, including: determining various historical shopping data systems of the user corresponding to the shopping behavior records as the search range of the keywords, in a case where the shopping scene is that the user inquires commodity information in the shopping behavior records of the user, the historical shopping data systems being data systems corresponding to the shopping behavior records, and determining an entire website as the search range of the keywords in cases other than the case.
   
                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to determine whether an order is made. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites no additional elements. Claim 16 recites the additional elements of a memory and a processor.
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 16 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 3 and 5-9 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 3 and 5-9 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 3 and 5-9 do not set forth further additional elements. Considered both individually and as a whole, claims 3 and 5-9 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 3 and 5-9 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 16-17, 19, and 21-25 are parallel, i.e. recite similar concepts and elements, to claims 1, 3, and 5-9, analyzed above, and the same rationale is applied.
In view of the above, claims 1, 3, 5-9, 16-17, 19, and 21-25 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Response to Arguments
Applicant's arguments filed 6/30/2022 regarding the §101 rejection have been fully considered but they are not persuasive. Applicant argues that two “human-computer interactions” are recited in the claims, however no computer is recited at all in claims 1, 3, and 5-9, and a generic computer recited at a high level of generality comprising a memory and a processor is recited in claim 16. As stated in the rejection the lack of additional elements in claims 1, 3, 5-9 and the generic computer hardware in claims 16-17, 19, and 21-25 is insufficient to integrate the abstract idea into a practical application constituting significantly more than the abstract idea.  The examiner recommends reciting more additional elements, e.g. hardware, and integrating them into the claim steps performed by the specific hardware, respectively. For example, a specific piece of hardware, in addition to a processor and memory, is required to receive a query instruction from a user by voice.  A different specific piece of hardware is required to perform semantic recognition of the query, etc.  Each claim step potentially requires specific hardware that could be recited, and the examiner recommends reciting that hardware to help overcome the §101 rejection.
Applicant’s arguments, see Remarks pp. 11-12, filed 6/30/2022, with respect to the prior art have been fully considered and are persuasive.  The §103 rejection of claims 1, 3, 5-9, 16-17, 19, and 21-25 has been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Delgo et al., US PG Pub 2018/0232443 A1, teaches an intelligent matching system with ontology-aided relation extraction.
Jolley et al., US PG Pub 2017/0243107 A1, teaches an interactive search engine.
Non-patent literature Ryumin, Dmitry, et al. teaches a multimodal user interface for an assistive robotic shopping cart.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625